Title: Session of Virginia Council of State, 27 February 1778
From: Virginia Council of State
To: 



Friday February 27th 1778


present
His Excellency;
Dudley DiggesJames Madison jr
John BlairAnd
David JamesonBolling Stark
Esquires

On Considering the proceedings of a general Court Martial of Militia Officers held in Louisa County on Richard Anderson Esquire County Lieutenant: the Board approve the Sentence of the Court Martial & advise His Excellency to discontinue the said Richard Anderson as County Lieutenant agreeable to the said Sentence.
The proceedings of a general Court Martial on the trial of Lieutenants Walker Richardson of the second Regiment of State Troops for fighting a Duel with Lieutenant Triplett of the same Regiment Contrary to the Articles of War section 7th & Article Second, being laid by the Governor before the Board for their Opinion thereupon and it appearing that the said Richardson was Sentenced by the said Court to be cashiered for a Breach of the said Article, but that inasmuch as he had conducted himself as a Gentleman & Officer it was recommended that he be reinstated to his former Rank: The Council taking the same into Consideration are unanimously of Opinion that the said Sentence be Confirmed, & to shew their abhorrence of the practice of Duelling notwithstanding the Recommendation of the Court advised his Excellency to let him remain Cashiered; which the Governor orders accordingly.
The County Lieutenant of Loudoin having complained to the Governor that the Draught of Militia which was appointed to be made in that County on the 16th of this month agreeable to a late Act of Assembly was prevented by the violent & riotous behaviour of the people, in Consequence of which the 11th of March was appointed for Compleating that necessary Business, but that without some exertions of Government there was little reason to expect a more successful Issue than before and the Governor asking the opinion of the Board thereupon they advised his Excellency to give Orders that in case of another Opposition to the Draught the County Lieutenant transmit to him the names of the ring leaders on that occasion, & that he farther desire the Attorney General to prosecute such offenders in the General Court, with the utmost rigour of the Law.
Adjourned till tomorrow 10 oClock
Signed  Dudley DiggesJohn Blair
David Jameson
James Madison
Bolling Stark
